Freedman, J.
dissents in a memorandum as follows: I concur with the majority that the owner is entitled to summary judgment as an out-of-possession landlord. But in my view, summary judgment is also warranted for defendants because plaintiffs fail to make a prima facie showing that the condition of the stairs caused Diane Babich to fall on them. Accordingly, I would affirm the motion court’s order dismissing the complaint.
In support of their motions for summary judgment, defendants submitted affidavits from two professional licensed engineers who had inspected the stairway and had measured both the steps’ coefficient of friction (their slipperiness) and the illumination in the stairway (expressed in footcandles). The engineers found that the stairway’s construction and maintenance fully complied with the New York City Building Construction Code, including its requirements about step geometry, handrails, surfacing with non-slip materials, and lighting.
Defendants also submitted Babich’s deposition testimony, in which she stated that the accident occurred when she fell from the landing at the top of the stairs. When asked what caused her fall, she stated, “My foot slipped, that’s all I can tell you.” She indicated that she lost consciousness and did not remember anything further until she later awoke in the hospital. She also stated that she did not know which foot had slipped.
In opposition to defendants’ motions, plaintiffs submitted the expert affidavit of an architect who had visually inspected the staircase after the accident but had not performed any tests on it.*
Plaintiffs also submitted an affidavit from Babich, prepared in response to the summary judgment motions, stating that her testimony was “consistent” with the architect’s theory as to what caused her fall.
While plaintiffs have raised an issue about the worn finish on the nosing of the landing, Babich’s testimony fails to show that the worn finish caused her fall. Causation is critical to establishing a prima facie case (Telfeyan v City of New York, 40 AD3d 372 [2007] [a negligence claim must be established by the injured plaintiffs testimony about what caused the accident]; see also Wilson v New York City Tr. Auth., 66 AD3d 602 [2009]). Babich has no idea what made her slip on the landing, and no *442evidence connects Babich’s fall with the alleged worn condition (see Batista v New York City Tr. Auth., 66 AD3d 433 [2009]; Daniarov v New York City Tr. Auth., 62 AD3d 480 [2009]; McNally v Sabban, 32 AD3d 340 [2006]).
I disagree with the majority’s finding that plaintiffs’ expert’s affidavit, coupled with Babich’s testimony that she “slipped,” constituted sufficient circumstantial evidence to raise the issue of whether the alleged defect caused the accident. Under the circumstances here, it is equally if not more likely that Babich fell for completely unrelated reasons.
To find for plaintiffs, a factfinder would have to speculate about what caused Babich to slip on the stairs. Accordingly, summary judgment was properly granted to defendants.
The decision and order of this Court entered herein on March 11, 2010 (71 AD3d 479 [2010]) is hereby recalled and vacated (see 2010 NY Slip Op 76240[U] [2010] [decided simultaneously herewith]). Cross motion for the imposition of sanctions is denied (see 2010 NY Slip Op 76240[U] [2010] [also decided simultaneously herewith]).

 All three experts examined the staircase in June 2007, some 17 months after the accident.